Upon consideration of the Petition for Disciplinary or Remedial Action filed by Petitioner pursuant to Maryland Rule 19-721(a)(2) and 19-738 and no response having been filed by the Respondent to the Show Cause Order, it is 1st day of May, 2017, by the Court of Appeals of Maryland;
ORDERED, that the Respondent, Stephen Rowe Jones, be and hereby is temporarily suspended from the practice of law in the State of Maryland pursuant to Maryland Rule 19-738(d) until further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Stephen Rowe Jones from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761(b).